DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

  Response to Amendment
 This Office Action is in response to an amendment filed on 1/22/2021. As directed by the amendment, claims 3 and 9 were canceled, claims 1-2, 4, 7, 10-13, and 19 were amended, and no new claims were added. Thus, claims 1-2, 4-8, and 10-23 are pending for this application.

 Claim Rejections - 35 USC § 103
 The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

  Claims 1-2, 4-8 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Roberts (US 2015/0282909) in view of Berge (US 20080245795), Althorpe (US 2016/0022931) and Gimelli (WO 2008/046580).
Regarding claim 1, Roberts discloses (Fig. 1-6) an oral irrigator comprising 
a housing (exterior surface of proximal end 22 and water flosser 32) including a fluid inlet and a fluid outlet (see Annotated Fig. 6 of Roberts below); 

    PNG
    media_image1.png
    410
    711
    media_image1.png
    Greyscale

a chamber housing (defined by interior surface of end 22) positioned within the housing (positioned within end 22), wherein the chamber housing comprises: 
an agent chamber (area defined within end 22 containing diffusers 18 and tablet 20) for receiving an oral hygiene agent (tablet 20) therein, the agent chamber having a bottom surface (see bottom surface of chamber in Annotated Fig. 6 of Roberts below), a chamber inlet defined through the bottom surface (see Annotated Fig. 6 of Roberts below), and a chamber outlet positioned opposite of the bottom surface (see Annotated Fig. 6 of Roberts below), wherein the chamber inlet is configured to direct fluid from the fluid inlet to impinge against a surface of the oral hygiene agent facing towards the bottom surface of the agent chamber (Annotated Fig. 6 of Roberts below); and 

    PNG
    media_image2.png
    584
    369
    media_image2.png
    Greyscale

a lid (end 14) coupled to the housing, wherein in a closed position (see Fig. 6), the lid at least partially covers the agent chamber and in an open positon (see Fig. 5), the lid uncovers the agent chamber.
 Roberts does not disclose the lid is pivotably coupled to the housing. However, Berge teaches (Fig. 1-5C) a closure device for a container comprising a lid (lid 102) pivotably connected (via hinges 202) to a housing (cap 104), wherein in a closed position (when button 148 of actuator 146 is not depressed and lid 102 is positioned on cap 104, see paragraph [0051]) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the lid and housing and the connection between the lid and housing of Roberts such that the lid and housing are pivotably coupled, as taught by Berge for the purpose of allowing the agent chamber to be opened and closed while leaving the cap connected to the container (paragraph [0005] Berge).
Roberts discloses the lid defining a tip aperture on a top surface thereof (aperture that receives tip 10), wherein the tip aperture is in fluid communication with the agent chamber (see Fig. 5); and a tip coupled to the lid (tip 10), the tip comprising: a tip outlet (outlet 12); wherein the tip is received throuqh the tip aperture of the lid (see Fig. 5). 
Roberts does not disclose the tip comprising a filter screen; wherein in the closed position of the lid the filter screen is positioned below a top surface of the lid and between the agent chamber and the tip outlet so as to filter fluid exiting the agent chamber, and the tip is removably coupled to the lid.
However, Althorpe teaches (Fig. 8) a lid (mouthpiece 20) and a tip (comprising cylindrical portion of mouthpiece 20 having passageway 56 and inlet 58) comprising a filter screen (filter 62, which is a mesh filter and therefore a filter screen); wherein in the closed position of the lid (closed position shown in Fig. 8), the filter screen is positioned below a top surface of the lid (filter 62 is below top surface of lid, see Annotated Fig. 8 of Althorpe below) and between the agent chamber (medicament chamber 54) and the tip outlet (tip outlet 60), so as 

    PNG
    media_image3.png
    599
    499
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tip of Roberts to include a filter screen, as taught by Althorpe, for the purpose of preventing large particles from traveling to the tip outlet (paragraph [0095] of Althorpe); and to further modify the tip of Roberts to be removably coupled to the lid, as taught by Gimelli, for the purpose of allowing disposable tips to be used for a single lid, and allow for multiple users to use a single lid (page 2 paragraph 4 machine translation of Gimelli).
Regarding claim 2, Althorpe discloses the filter screen prevents particles larger than predetermined size from traveling to the tip outlet (filter is a mesh and prevents large particles from traveling through filter outlet, see paragraph [0095] of Althorpe).
Regarding claim 4, Althorpe discloses the tip (comprising cylindrical portion of mouthpiece 20 having passageway 56 and inlet 58) and the filter screen (filter 62, in form of a metal mesh filter, paragraph [0083]) move with the lid 20 between the open position (position shown in Fig. 9. where medicament chamber 54 is exposed to allow for loading of a capsule, see paragraph [0085]) and the closed position (position shown in Fig. 8, which filter 62 is positioned over and covering medicament chamber 54).
Regarding claim 5, Roberts discloses the housing comprises a handle housing (housing 22,32 includes water flosser 32, which is grasped by a user) and the handle housing is fluidly coupled to a reservoir (reservoir fluidly coupled to supply tube 28, see Fig. 1-2 Roberts).
Regarding claim 6, Roberts/Berge discloses the oral irrigator (of Roberts Fig. 1-5) further comprises a latch assembly (actuator 146 Berge) coupled to the housing (inserted into housing 104, see Fig. 4 and paragraph [0049] Berge), wherein the latch assembly selectively secures the lid to the housing when the lid is in the closed position (paragraph [0051] Berge).
Regarding claim 7, Berge discloses the latch assembly comprises: 
a latch (comprising guides 158, 160, tab 172 and lip 154 of Berge) coupled to the housing (Fig. 5A-5C Berge) and movable between a first position (Fig. 5A) and a second positon (Fig. 5C); 
a spring (spring arms 166 Berge) coupled to the housing and engaging a portion of the latch (see Fig. 4), wherein the spring biases the latch towards the first position (paragraph [0051]); 

Regarding claim 8, Berge discloses the lid further comprises a catch (latch 204), wherein in the open position of the lid, the catch is disengaged from the latch (Fig. 5C); and in the closed positon of the lid, the catch is engaged with the latch (Fig. 5A).
Regarding claim 22, Roberts discloses a fluid flow from the fluid inlet to the fluid outlet is in a single direction (fluid flows from left to right as shown in Fig. 6 Roberts, and therefore the flow is a single direction).
 

Claims 10-12, 14-18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Gimelli (WO 2008/046580) in view of Boyd (US 2007/0203439), Faram (US 9,566,397), Berge (US 20080245795) and Althorpe (US 2016/0022931).
Regarding claim 10, Gimelli discloses (Fig. 1-3) an oral irrigator device comprising: 
a handle (hand piece 2) in fluid communication with a water source (page 3 paragraph 6 machine translation Gimelli), the handle comprising: 
an agent housing (handpiece head 4) defining an agent chamber (comprising space within pot 8 and closed bottom 9), the agent housing having a chamber inlet (longitudinal channel 14) and a chamber outlet (end of head 4 proximate opening 17 of lid 6) in fluid communication with the agent chamber; 



    PNG
    media_image4.png
    780
    627
    media_image4.png
    Greyscale


a cover (lid 6) coupled to the handle (bayonet catch or screw cap, page 3 paragraph 2 machine translation of Gimelli), wherein the cover with the housing defines an interior cavity (comprising the cavities within lid 6 and housing 4) and the cover comprising a tip aperture on a 
and a tip (spray nozzle 3) removably coupled to the handle (tip 3 “detachably connected” to lid 6, see page 2 paragraph 4 machine translation of Gimelli), wherein the tip is in fluid communication with the chamber outlet (page 4 paragraph 4 machine translation of Gimelli).
Gimelli discloses a means for providing water from a reservoir through a water hose and into the oral irrigator (page 3 paragraph 6 machine translation of Gimelli), and discloses the handle is in fluid communication with this means for providing water (see Fig. 2-3 Gimelli), but is silent regarding a pump in fluid communication with a reservoir, and the handle is in fluid communication with the pump. However, Boyd teaches (Fig.1-12) an oral irrigator including a handle (handle 26), a reservoir (14) and a pump (200) for driving liquid from the reservoir to the handle (paragraph [0099]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the oral irrigator device of Gimelli to include a pump, as taught by Boyd, for the purpose of allowing selective adjustment of the fluid pressure provided to the handle (paragraph [0052] Boyd), thereby accommodating for user preferences.
Gimelli does not disclose a chamber valve positioned between the reservoir and the chamber inlet. However, Faram teaches (Fig. 1) a chamber valve (valve 32) positioned between the reservoir (hosing connects inlet 28 to a reservoir) and the chamber inlet (top portion of inlet connected to chamber 12).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Gimelli to include a 
Gimelli discloses that the cover is coupled to the housing and can be removed to such that the housing is in open position (when lid 6 is detached, see Fig. 3) uncovering the chamber (see Fig. 3), or can be connected to the housing to obtain a closed position (when lid 6 is attached to handpiece 2, as shown in Fig. 1-2) at least partially covering the chamber (Fig. 1), but does not disclose that the cover is positionable between an open and closed position.
However, Berge teaches (Fig. 1-5C) a closure device for a container comprising a lid (lid 102) pivotably connected (via hinges 202) to a housing (cap 104), wherein in a closed position (when button 148 of actuator 146 is not depressed and lid 102 is positioned on cap 104, see paragraph [0051]) the lid at least partially covers an agent chamber (container, not shown, connected to housing 104 via threaded projections 126), and in an open position (button 148 is depressed, causing lid 102 to be pivotably disengaged from housing 104, paragraph [0052]), the lid uncovers the agent chamber (see Fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cover and housing and the connection between the cover and housing of Gimelli such that the lid and housing are pivotably coupled so that the cover may be positionable between an open and closed position as taught by Berge for the purpose of allowing the agent chamber to be opened and closed while leaving the cap connected to the container (paragraph [0005] Berge).
Roberts discloses a tip (tip 3) removably coupled to the handle (tip 3 “detachably connected” to lid 6, see page 2 paragraph 4 machine translation of Gimelli) comprising a tip 
Robert does not disclose the tip comprising the filter screen.
However, Althorpe teaches (Fig. 8) a cover (mouthpiece 20) and a tip (comprising cylindrical portion of mouthpiece 20 having passageway 56 and inlet 58) comprising a filter screen (filter 62, which is a mesh filter and therefore a filter screen); wherein in the closed position of the cover(closed position shown in Fig. 8), the filter screen is positioned within the interior cavity (filter 62 is below top surface of the cover and therefore within the interior cavity, see Annotated Fig. 8 of Althorpe below) and the tip is in fluid communication with the chamber outlet (see paragraph [0095]). 

    PNG
    media_image3.png
    599
    499
    media_image3.png
    Greyscale


 Regarding claim 11, Gimelli/Berge discloses the tip is movable with the cover such that as the cover transitions between the open positon and the closed positon, the tip and the filter screen move with the cover (provided by the hinge-connection teaching of Berge that allows for movement of cover, therefore the tip and filter screen, between the open and closed positions).
Regarding claim 12, Gimelli discloses the tip further comprises a tip seal cap (spout 21) coupled to the tip to seal a connection between the tip and the cover.
Regarding claim 14, Berge discloses a latch (comprising guides 158, 160, tab 172 and lip 154 of Berge) to secure the cover to the handle in the closed position (Fig. 5A Berge).
Regarding claim 15, Berge discloses the latch engages with a corresponding catch (latch 204 of Berge) on the cover to secure the cover in the closed position (see Fig. 5A).
Regarding claim 16, Berge discloses the latch moves across a width of the handle to engage and disengage the catch (depressing button 148 causes latch to move across width of housing 104, see Fig. 5A-5C and paragraph [0054] Berge).
Regarding claim 17, Gimelli discloses an oral hygiene system, comprising: 
an oral agent tablet (tablet in substrate holder 7, see page 3 paragraph 6 machine translation of Gimelli); and 
the oral irrigator device of claim 10 (see rejection of claim 10 above).
Regarding claim 18, Gimelli discloses the agent chamber (interior region of port 8 and connector 9) has a chamber diameter (see cross section of pot 8 and connector 9 in Fig. 2-3); and the tablet comprises a tablet diameter (see cross section of tablet inserted in pot 8 in Fig. 2-3), wherein the tablet diameter is between 80 to 95 percent of the chamber diameter (the difference between diameters of tablet and pot 8, in which tablet is positioned within, suggests that the diameter of the tablet is approximately between 80-95% the diameter of the chamber. In addition, absent a critical teaching or unexpected result, the feature of choosing the diameter of the tablet to be between the specific range of 80-95% the diameter of the agent chamber is considered merely a design consideration, would be obvious to one of ordinary skill in the art for the purpose of retaining the tablet within the chamber).
Regarding claim 21, Gimelli/Faram discloses the agent housing further comprises a connection base (connecting pin 10 of Gimelli) extending from a bottom surface of the agent housing, wherein the chamber valve is positioned within the connection base (valve 32 of Faram is positioned within connection base 28) and is in fluid connection with the chamber inlet and the chamber valve prevents fluid from flowing into the connection base from the chamber inlet in a second direction (valve 32 of Faram is a one-way valve that prevents backflow, Col. Col. 7 lines 58-61).

Claims 13 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Gimelli (WO 2008/046580) in view of Boyd (US 2007/0203439), Faram (US 9,566,397), Berge (US 20080245795) and Althorpe (US 2016/0022931), and further in view of Wagner (US 2015/0182319).
Regarding claim 13, Gilmelli discloses a tip, but does not disclose the tip further comprises an alignment indicator. However, Wagner teaches (Fig. 14D) an oral hygiene system having a tip (150) comprising an alignment indicator (proximal end of tip 150 is D-shaped and when inserted into tip receiving member 281 aligns with a D-shaped perimeter to align the tip in the handle, paragraph [0153]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify tip of Gimelli to further comprise an alignment indicator, as taught by Wagner, for the purpose of ensuring that the tip is correctly inserted so that fluid leakage is prevented (paragraph [0153] Wagner).
Regarding claim 23, Gimelli discloses the tip seal cap comprises: a skirt configured to seal against a portion of the cover (bottom portion of spout 23 sealing against cover 6), but does not disclose an alignment tab. However, Wagner teaches (Fig. 13G and 14C-D) a tip seal cap (receiving member 281) including an alignment tab (ribs 292, used to align tip 150, see paragraph [0153]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tip seal cap of Gimelli to include an alignment tab, as taught by Wagner, for the purpose of ensuring that the tip is correctly inserted so that fluid leakage is prevented (paragraph [0153] Wagner).

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Roberts (US 2015/0282909) in view of Berge (US 20080245795), Althorpe (US 2016/0022931) and Gimelli (WO 2008/046580), and further in view of Cohen (US 2010/0297577)
Regarding claim 19, Roberts discloses a tip (tip 10 of Roberts), but does not disclose the tip further comprises: a tip seal cap positioned around a bottom end of the tip, wherein the tip seal cap seals against an interior surface of the lid when the tip is coupled to the lid. 
However, Cohen teaches (Fig.  1A and 8) a tip (12) further comprising a tip seal cap (cap 300) positioned around a bottom end of the tip (receives bottom end of tip 12), wherein the tip seal cap seals against an interior surface of the lid when the tip is coupled to the lid (seals against lid 100 via ledge 303 and rim 308, see paragraph [0069]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tip of Roberts to further comprise a tip seal cap positioned around a bottom end of the tip, wherein the tip seal cap seals against an interior surface of the lid when the tip is coupled to the lid, as taught by Cohen, for the purpose of allowing a variety of tips sizes/shapes to be used for a single handle due to the bottom portion of the seal cap being the same for each tip variety (paragraph [0079]).
Regarding claim 20, the tip seal cap comprises: a skirt defining an angled surface (angled extension 306); and a rim (disk shape body 302) formed at a bottom end of the skirt. 

Response to Arguments
Applicant’s arguments filed 1/22/2021 have been fully considered.  
Applicant’s arguments with respect to claim(s) 1 and 10 have been considered but are moot because the new ground of rejection relies on references not applied in the prior rejection of record.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Janis (US 2,813,529) discloses an oral irrigator having a tablet and filter screen.
Anson (US 2010/0012193) discloses a water container having a tablet and filter screen.

  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MOON whose telephone number is (571)272-2554.  The examiner can normally be reached on Monday-Thursday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/MATTHEW R MOON/Examiner, Art Unit 3785                                                                                                                                                                                                        
/TIMOTHY A STANIS/Primary Examiner, Art Unit 3785